Citation Nr: 0721719	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial, compensable rating for hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran had active military service from January 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision in which 
the RO in Boston, Massachusetts granted service connection 
for hearing loss and tinnitus, and assigned initial 0 percent 
(noncompensable) and 10 percent ratings, each, effective 
January 29, 2004.  The veteran filed a notice of disagreement 
(NOD) with the initial rating assigned for hearing loss in 
November 2004.  A statement of the case (SOC) was issued in 
May 2005, and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2005.

As the claim on appeal involve a request for a higher initial 
rating following the grant of service connection, the Board 
has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

As a final preliminary matter, the Board notes that the 
claims file reflects that, in March 2007, the veteran 
informed VA in of his change of address to South Carolina.  
However, the Boston RO continues to retain jurisdiction over 
the claims file.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiometric testing has revealed, in March 2004, Level II 
hearing in each ear.




CONCLUSION OF LAW

The criteria for initial, compensable rating for hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 
4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)), includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria formula for all possible schedular 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini, 18 Vet. App. at 112.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a February 2004 pre-rating RO letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate his service connection 
claim, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The May 2005 SOC informed the 
veteran of the rating formula for all possible schedular 
ratings for the applicable rating code.  Further, a January 
2007 letter from the RO informed the appellant how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations, and it provided 
notice to the veteran to send any additional information that 
would support his claim.  Subsequent to issuance of the May 
2005 SOC and the January 2007 letter, the appellant submitted 
a March 2007 statement indicating that he had no new 
information to submit concerning the appeal.  Hence, the 
appellant is not shown to be prejudiced by the timing or form 
of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  In addition to the 
veteran's statements, pertinent evidence associated with the 
claims file consists of the veteran's service personnel 
records, service medical records (SMRs), and the report of a 
March 2004 VA audiological evaluation.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran and his representative have been notified and 
made aware of the evidence needed to substantiate this claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of this matter, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument 
that the Board lacks authority to consider harmless error).  
See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiological evaluation.  Ratings for hearing impairment 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 Hertz (Hz).  To evaluate the degree of disability from 
hearing impairment, the rating schedule establishes eleven 
auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85 (2006).

Exceptional patterns of hearing impairment are evaluated as 
follows:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2006).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

Because this appeal arises from the grant of service 
connection and assignment of an initial rating, the Board has 
considered whether "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found), pursuant to Fenderson, is warranted.  However, 
considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
hearing loss at any point since effective date of grant of 
service connection for that disability.

On March 2004 audiological evaluation, pure tone thresholds, 
in decibels, were reported as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
45
60
70
49
LEFT
10
35
55
65
41

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluation, the March 
2004 VA audiometry results reveal Level II hearing in each 
ear, based on application of the reported findings to Table 
VI.  [Parenthetically, the Board points out that the pure 
tone thresholds recorded in connection with the evaluation do 
not reflect exceptional hearing impairment, and thus 38 
C.F.R. § 4.86 is not for application.]  Application of these 
findings to Table VII corresponds to a noncompensable (0 
percent) rating under 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss.  
However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. § 4.1 (2006).

Given the mechanical nature of deriving the evaluation for 
the veteran's hearing loss, it would appear that the 
provisions of 38 C.F.R. § 3.321 (2006) (for assignment of a 
higher rating on an extra-schedular basis; as cited to in the 
May 2005 SOC) would be inapplicable in the evaluation of his 
claim.  However, even if consideration of those provisions in 
rating this disability were appropriate, the Board notes that 
the disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), or to warrant frequent periods of 
hospitalization, nor has the disability otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the Board finds that the record 
presents no basis for  staged rating, pursuant to Fenderson, 
and the claim for a higher initial rating for hearing loss 
must be denied.  Given the mechanical method of deriving 
ratings for hearing loss, the benefit-of-the-doubt doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


